Holmes, C. J.
This case is covered.by Watson v. Watson, 150 Mass. 84, and Baker v. Baker, 167 Mass. 575. Marsh v. Hoyt, 161 Mass. 459, cannot be regarded as authority for allowing a wife to claim five thousand dollars’ worth of land out of real estate in which her husband had only a remainder at his death. In that case the form of proceeding was a bill by trustees for instructions, and the only question discussed was whether the remainder given to the deceased wife was vested or contingent. It concerned personal as well as real property. The remainder had vested in possession when the petition was brought, and its condition at the death of the wife was not called to the attention of the court. Petition dismissed.